Title: From Thomas Jefferson to Charles Burney, 12 February 1787
From: Jefferson, Thomas
To: Burney, Charles



Sir
Paris Feb. 12. 1787

I have been honoured with your favor of the 20th. of January, and am now to return you my sincere thanks for your very kind attention to the instrument I had desired. Your goodness has induced you to give yourself a great deal more trouble about it than I would have presumed to propose to you. I only meant to intrude on your time so far as to give a general instruction to the workmen. Besides the value of the thing therefore, it will have an additional one with me, of the nature of that which a good catholic affixes to the relick of a saint. As I shall set out within three or four days on a journey of two or three months, I shall propose to Colo. Smith, if the instrument is not already embarked, not to send it till about the 1st. of April when it will be less liable to be injured by bad weather.A friend of mine in America (the same who improved the quilling of the harpsichord) writes me word he is  succeeding in some improvements he had proposed for the Harmonica. However imperfect this instrument is for the general mass of musical compositions, yet for those of a certain character it is delicious.—We are all standing a tip-toe here to see what is to be done by the assembly of Notables. Nothing certain has yet transpired as to the objects to be proposed to them. The sickness of the ministers continues to retard the meeting. I have the honor to be
